Case 7:19-mc-00221-NSR Documenté6 Filed 04/30/19 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE

SOUTHERN DISTRICT OF NEW YORK

x

IN RE DMCA SUBPOENA TO Case No. 7:19-me-221
GOOGLE LLC

 

 

x
ORDER GRANTING SUBPOENA

This matter comes before the Court upon the ex parte application of movant
Watch Tower Bible and Tract Society of Pennsylvania along with the Declaration of Paul
D. Polidoro, Esq. and supporting documents for the signing of a Subpoena directing
Google LLC to produce the identity of entities or persons believed to be infringing on the
copyright of Watch Tower Bible and Tract Society of Pennsylvania.

Having considered the Declaration and all documents submitted in support of the
instant application, the Court finds good reason to issue an order directing the clerk to
issue said subpoena and it is therefore:

ORDERED that the clerk of this Court shall issue the Subpoena for Google LLC

as sought by the movant.

Wide Claus, BY HE
DATED: Qos. lt 3. 219
ro US: DISTRICT FPG

 

 
